I concur in the majority's analysis and disposition of appellant's fifth assignment of error. However, I respectfully dissent from the majority's analysis of appellant's third assignment of error.
The majority finds, "Without the escrow agreement, we are unable to determine whether Tower City Title breached any of its fiduciary duties owed to the Swindermans, under the agreement. Accordingly, we conclude the Swindermans are not entitled to a judgment for money damages against Tower City Title as they have failed to establish that Tower City Title breached any fiduciary duties under the escrow agreement."1 This conclusion presumes there was no other testimony presented at trial concerning the parties' duties under the escrow agreement. The fact the written escrow agreement was not admitted as an exhibit at trial does not necessarily mean the Swindermans failed to present evidence Tower City Title breached its fiduciary duties thereunder. Absent such a review or analysis, I must respectfully dissent.
1 Majority Opinion at 6.